2022 WI 65

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2020AP1032


COMPLETE TITLE:         John Doe 1, Jane Doe 1, Jane Doe 3 and Jane Doe
                        4,
                                  Plaintiffs-Appellants-Petitioners,
                        John Doe 5 and Jane Doe 5,
                                  Plaintiffs-Appellants,
                        John Doe 6, Jane Doe 6, John Doe 8 and Jane Doe
                        8,
                                  Plaintiffs,
                             v.
                        Madison Metropolitan School District,
                                  Defendant-Respondent,
                        Gender Equity Association of James Madison
                        Memorial High School, Gender Sexuality Alliance
                        of Madison West High School and Gender Sexuality
                        Alliance of Robert M. LaFollette High School,
                                  Intervenors-Defendants-Respondents.

                           REVIEW OF DECISION OF THE COURT OF APPEALS
                              Reported at 399 Wis. 2d, 963 N.W.2d
                               PDC No:2021 WI App 60 - Published


OPINION FILED:          July 8, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          May 24, 2022

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Dane
   JUDGE:               Frank D. Remington

JUSTICES:
HAGEDORN, J., delivered the majority opinion of the Court, in
which ANN WALSH BRADLEY, DALLET, and KAROFSKY, JJ., joined.
ROGGENSACK, J., filed a dissenting opinion, in which ZIEGLER,
C.J., and REBECCA GRASSL BRADLEY, J., joined.
NOT PARTICIPATING:



ATTORNEYS:


       For        the   plaintiffs-appellants-petitioners,   there   were
briefs filed by Richard M. Esenberg, Luke N. Berg, Anthony F.
LoCoco,      Roger       G.   Brooks        and    Wisconsin       Institute       for    Law   &
Liberty, Milwaukee, and Alliance Defending Freedom, Scottsdale.
There was an oral argument by Luke N. Berg.


       For    the    defendant-respondent                and     interevenors-defendants-
respondents, there was a brief filed by Emily M. Feinstein, Adam
R. Prinsen, Sarah A. Zylstra, Sarah J. Horner, and Quarles &
Brady LLP, Madison, and Boardman & Clark LLP, Madison. There was
an    oral    argument        for         the   defendant-respondent          by    Sarah       A.
Zylstra      and    an    oral    argument         for    the     intervenors-defendants-
respondents by Adam R. Prinsen


       An amicus curiae brief was filed by Frederick W. Claybrook,
Jr., Matthew M. Fernholz, and Claybrook LLC, Washington, D.C.,
and   Cramer,       Multhauf          &    Hammes,      LLP,     Waukesha    for    Wisconsin
Family       Action,      Illinois          Family       Institute,     Minnesota        Family
Council,       Delaware        Family           Policy     Council,        Nebraska       Family
Alliance, Hawaii Family Forum, The Family Foundation, Minnesota-
Wisconsin       Baptist       Convention,              Ethics    and   Religious         Liberty
Commission of the Southern Baptist Convention, Concerned Women
for   America,       Ethics       &       Public       Policy    Center,    National       Legal
Foundation, and Pacific Justice Institute.


       An amicus curiae brief was filed by Tamara B. Packard and
Pines Bach LLP, Madison, for Madison Teachers Inc.


       An amicus curiae brief was filed by Eric G. Pearson, Morgan
J. Tilleman, Megan C. Isom, and Foley & Lardner LLP, Milwaukee
for the American Academy of Child and Adolescent Psychiatry and
the Wisconsin Council of Child and Adolescent Psychiatry.


       An    amicus      curiae       brief       was    filed    by   Victoria     L.     Davis
Dávila, Robert Theine Pledl, Shannon Minter, Asaf Orr, and Davis


                                                   2
& Pledl, Milwaukee, and National Center for Lesbian Rights, San
Francisco, for Professors of Psychology & Human Development.


    An amicus curiae brief was filed by Daniel R. Suhr and
Liberty Justice Center, Chicago, for the Liberty Justice Center.




                                3
                                                                  2022 WI 65
                                                          NOTICE
                                            This opinion is subject to further
                                            editing and modification.   The final
                                            version will appear in the bound
                                            volume of the official reports.
No.   2020AP1032
(L.C. No.   2020CV454)

STATE OF WISCONSIN                      :            IN SUPREME COURT

John Doe 1, Jane Doe 1, Jane Doe 3 and Jane Doe
4,

            Plaintiffs-Appellants-Petitioners,

John Doe 5 and Jane Doe 5,

            Plaintiffs-Appellants,

John Doe 6, Jane Doe 6, John Doe 8 and Jane Doe
8,
                                                               FILED
            Plaintiffs,
                                                           JUL 8, 2022
      v.
                                                             Sheila T. Reiff
Madison Metropolitan School District,                     Clerk of Supreme Court


            Defendant-Respondent,

Gender Equity Association of James Madison
Memorial High School, Gender Sexuality Alliance
of Madison West High School and Gender
Sexuality Alliance of Robert M. LaFollette High
School,

            Intervenors-Defendants-Respondents.



HAGEDORN, J., delivered the majority opinion of the Court, in
which ANN WALSH BRADLEY, DALLET, and KAROFSKY, JJ., joined.
ROGGENSACK, J., filed a dissenting opinion, in which ZIEGLER,
C.J., and REBECCA GRASSL BRADLEY, J., joined.
                                                                          No.     2020AP1032



      REVIEW of a decision of the Court of Appeals.                        Affirmed.



      ¶1    BRIAN       HAGEDORN,         J.        This         case      involves       a

constitutional challenge by parents to a school district policy.

The   substantive       issues,     however,        remain       pending       before    the

circuit court and are not properly before us.                       This is an appeal

contesting the circuit court's decision to seal and protect the

parents' identities from the public and the school district, but

not from the attorneys defending the school district's policy.

Rather     than    follow     our   current         law    governing       confidential

litigation,       the   parents     ask   us    to        modify    our    approach      in

Wisconsin and adopt new standards modeled after federal law.                             We

decline to do so.           Applying Wisconsin law, we determine the

circuit court did not erroneously exercise its discretion by

requiring    disclosure       of    the   parents'         identities       to    opposing

attorneys, while allowing the parents to keep their names sealed

and confidential as to the public and the district.

      ¶2    The     parents    further        ask    this        court    to     issue   an
injunction against the underlying policy.                          But a preliminary

injunction motion on this very issue remains pending in the

circuit court, has not been decided, and therefore has not been

appealed.     We are not aware of any procedure by which we could

properly     address      that      motion      in        this     court        absent   an

extraordinary exercise of our superintending authority, which

the petitioners did not request.                What remains is an appeal of

the circuit court's decision to grant in part and deny in part a
temporary injunction pending appeal, a decision the court of
                                          2
                                                                          No.   2020AP1032



appeals affirmed.              However, our decision today ends the appeal

of        the        circuit        court's        decision      regarding        parent

confidentiality.                  Therefore,       any   decision   addressing        the

temporary injunction pending appeal is now moot.                           Accordingly,

we   do    not       opine   on    the    merits    of   the   parents'    request    for

temporary injunctive relief.                   We affirm the court of appeals'

decision         and     remand      to     the     circuit     court     for    further

adjudication of the parents' claims.



                                      I.    BACKGROUND

      ¶3        In     April      2018,     the     Madison    Metropolitan       School

District (the District) adopted a document entitled, "Guidance &

Policies to Support Transgender, Non-binary & Gender Expansive

Students" (the Policy).               The Policy contains multiple provisions

that animate the parents' claims in this case.                            We highlight

several for context.

               "Students will be called by their affirmed name
                and   pronouns   regardless of   parent/guardian
                permission to change their name and gender in
                [District] systems."

               "All [District] staff will refer to students by
                their affirmed names and pronouns.     Staff will
                also maintain confidentiality and ensure privacy.
                Refusal to respect a student's name and pronouns
                is   a   violation   of   the   [District]   Non-
                discrimination policy."

               "School staff shall not disclose any information
                that may reveal a student's gender identity to
                others, including parents or guardians and other
                school staff, unless legally required to do so or
                unless   the    student   has   authorized   such
                disclosure."

                                               3
                                                                                    No.   2020AP1032



             "All staff correspondence and communication to
              families in regard to students shall reflect the
              name and gender documented in [the District
              system] unless the student has specifically given
              permission to do otherwise.   (This might involve
              using the student's affirmed name and pronouns in
              the school setting and their legal name and
              pronouns with family)."

             "To avoid harmful misgendering or misnaming,
              teachers should ensure that all information
              shared with substitute teachers is updated and
              accurate.    For example, make sure attendance
              rosters, shared include accurate student names
              and pronouns, keeping in mind that not all
              students have their affirmed names and genders
              updated in [the District system]."
     ¶4       In February 2020, a group of parents sued the District

alleging      the     Policy   violated             their        right        to    parent   their

children,      citing       Article        I,       Section        1     of        the    Wisconsin

Constitution,1        and    their    right           to     exercise          their      religious

beliefs       under     Article       I,        Section          18      of        the    Wisconsin

Constitution.2        Contemporaneous with filing their complaint, the

     1 Article I, Section 1 of the Wisconsin Constitution
provides:   "All people are born equally free and independent,
and have certain inherent rights; among these are life, liberty
and the pursuit of happiness; to secure these rights,
governments are instituted, deriving their just powers from the
consent of the governed."
     2 Article        I,    Section    18        of        the    Wisconsin          Constitution
states:

     The right of every person to worship Almighty God
     according to the dictates of conscience shall never be
     infringed; nor shall any person be compelled to
     attend, erect or support any place of worship, or to
     maintain any ministry, without consent; nor shall any
     control of, or interference with, the rights of
     conscience be permitted, or any preference be given by
     law to any religious establishments or modes of
     worship; nor shall any money be drawn from the
                                                4
                                                                   No.   2020AP1032



parents moved to proceed using pseudonyms.                   The parents also

sought a preliminary injunction pursuant to Wis. Stat. § 813.02

(2019-20).3      They   asked   the    circuit     court4    to    prohibit    the

District from:

     (1) enabling children to socially transition to a
     different gender identity at school by selecting a new
     "affirmed named and pronouns," without parental notice
     or consent;

     (2)   preventing   teachers  and   other  staff   from
     communicating with parents that their child may be
     dealing with gender dysphoria, or that their child has
     or wants to change gender identity, without the
     child's consent; and

     (3) deceiving parents by using different                  names     and
     pronouns around parents than at school.
     ¶5   The District moved to dismiss the complaint and asked

the circuit court to postpone the hearing on the injunction

until the court decided the motion to dismiss.                       The circuit

court agreed.     After hearing argument, the circuit court denied

the motion to dismiss.5


     treasury for the benefit of religious societies, or
     religious or theological seminaries.
     3 All subsequent references to the Wisconsin Statutes are to
the 2019-20 version unless otherwise indicated.
     4 The Honorable Frank        D.       Remington    of   the    Dane   County
Circuit Court presided.
     5 The circuit court also granted intervention to the Gender
Equity Association of James Madison Memorial High School, the
Gender Sexuality Alliance of Madison West High School, and the
Gender Sexuality Alliance of Robert M. La Follette High School.

     We refer to the District              and   the   Intervenors-Defendants
collectively as the District.

                                       5
                                                                        No.    2020AP1032



    ¶6     The circuit court also granted in part the parents'

motion to proceed anonymously.                The court agreed with the risks

presented by the parents and found "sufficient need to keep the

Plaintiffs' names sealed and confidential from the public."                              The

court concluded the parents made a "demonstrable factual showing

that . . . would their names be disclosed, they would likely be

subject   to   threats      and     intimidation,          which     would    be    wholly

inappropriate and frustrate the orderly functioning of the court

case."    It held, however, that the parents "must disclose their

identities to the Court and attorneys for the litigants."                                The

circuit   court     ordered       the    parents      to     file,    under    seal,     an

amended complaint listing the names and addresses of the parents

accessible     to    the    court       and       opposing    attorneys.           And    it

instructed the parents to circulate a draft protective order,

the terms of which were to be negotiated.                     The parents initially

circulated     a    draft   protective            order    which     would    limit      the

disclosure     of   their   names       to    attorneys       of   record,     excluding

their staff and other attorneys at their firms.                          However, the
circuit court concluded this was too narrow and directed the

preparation of a protective order that other attorneys at the

respective law firms and their staff would sign as well.

    ¶7     The parents sought an interlocutory appeal challenging

the order to disclose their identities to the attorneys and

moved to stay the order to file an amended complaint under seal.

The circuit court granted the stay, and the court of appeals

granted the petition for interlocutory appeal.


                                              6
                                                                                 No.     2020AP1032



       ¶8     While     the        petition       for       interlocutory          appeal       was

pending     before     the    court        of    appeals,       the      parents       sought    an

injunction      pending       appeal       with      the    circuit        court       under    Wis.

Stat.    § 808.07(2).              This    motion       asked      for     the     same      relief

requested       in    the     parents'          original        preliminary            injunction

motion.         Two    months        after       the       court     of     appeals       granted

interlocutory         appeal,      the     circuit         court    granted       in    part    and

denied in part the parents' motion for an injunction pending

appeal.       The circuit court enjoined the District

       from applying or enforcing any policy, guideline, or
       practice reflected or recommended in its document
       entitled "Guidance & Policies to Support Transgender,
       Non-binary & Gender-Expansive Students" in any manner
       that allows or requires District staff to conceal
       information or to answer untruthfully in response to
       any question that parents ask about their child at
       school, including information about the name and
       pronouns being used to address their child at school.
The circuit court added that its "injunction does not create an

affirmative          obligation           to     disclose          information          if      that

obligation does not already exist at law and shall not require

or allow District staff to disclose any information that they
are otherwise prohibited from disclosing to parents by any state

or federal law or regulation."                        The circuit court denied the

other injunctive relief requested by the parents.                                  It reasoned

that    the    parents       had    not        demonstrated         they    were       likely     to

succeed on appeal and, without knowing any specifics about the

parents       bringing       the     claim,          the    parents        were        unable    to

demonstrate they would suffer irreparable harm.



                                                 7
                                                                         No.    2020AP1032



    ¶9      Having     not     received     all       they    hoped   for      from     the

circuit court, the parents turned to the court of appeals.                             They

moved for injunctive relief under Wis. Stat. § 808.07(2)(a) and

cited Wis. Stat. § (Rule) 809.12, the ordinary authority for

appealing the denial of a motion for relief pending appeal.                              In

the alternative, they also sought injunctive relief under the

general temporary injunction statute, Wis. Stat. § 813.02, along

with Wis. Stat. § (Rule) 809.14, which specifies how to move an

appellate court for relief.

    ¶10     The court of appeals denied the parents' motion for

injunctive relief pending appeal, concluding the circuit court

did not erroneously exercise its discretion.                       The parents then

sought relief from this court on their motion for relief pending

appeal while the court of appeals was still considering the

merits of the confidentiality question.                      We denied the petition

for review.      Several months later, the court of appeals issued a

decision    on   the     confidentiality         issue       affirming    the       circuit

court.     Doe 1 v. Madison Metro. Sch. Dist., 2021 WI App 60, 399
Wis. 2d 102, 963 N.W.2d 832.               The parents then turned to this

court again, and we granted their petition for review.



                               II.   CONFIDENTIALITY

    ¶11     The main question before us is a narrow one:                            Did the

circuit    court   err    in    ordering        the    parents   to   file      a    sealed

complaint with their names and addresses which would be viewed

by the court and attorneys alone?                     The parents' argument rests
largely    on    its     request     that       we     reexamine,     overrule,         and
                                            8
                                                                     No.     2020AP1032



reformulate the law on anonymous litigation in Wisconsin to more

closely resemble their description of the approach in federal

courts.        We decline to do so.         We begin with the relevant law as

it now exists.



                                A.   Legal Standards

       ¶12     The ordinary rule in Wisconsin and everywhere is that

those    availing     themselves       of   the    legal    system   should     do   so

openly.        See, e.g., State ex rel. La Crosse Trib. v. Cir. Ct.

for La Crosse Cnty., 115 Wis. 2d 220, 241-42, 340 N.W.2d 460

(1983); Doe v. Village of Deerfield, 819 F.3d 372, 376-77 (7th

Cir.    2016);     67A    C.J.S.     Parties     §§ 173-74    (2022).        While    we

protect certain vulnerable legal participants, such as children

and crime victims, the business of courts is public business,

and as such is presumed to remain open and available to the

public.        See Wis. Stat. § 757.14 ("The sittings of every court

shall     be     public   and      every    citizen    may    freely    attend       the

same . . . except         if    otherwise       expressly    provided   by    law.");
Wis. Stat. § (Rule) 809.81(8) ("Every notice of appeal or other

document that is filed in the court and that is required by law

to be confidential shall refer to individuals only by one or

more initials or other appropriate pseudonym or designation.");

Wis. Stat. § (Rule) 809.86 (directing that, in certain types of

cases, the identity of crime victims should not be disclosed).

Openness is the rule; confidentiality is the exception.

       ¶13     This principle plays out from the commencement of a
lawsuit.        Litigation in Wisconsin begins with the filing of a
                                            9
                                                                           No.    2020AP1032



summons      and      complaint,     which        must    contain     "the       names    and

addresses        of     the     parties     to      the     action,    plaintiff          and

defendant."        Wis. Stat. § 801.09(1).                These documents are filed

with the clerk of the circuit court, who is required to "open to

the examination of any person all books and papers required to

be kept in his or her office and permit any person so examining

to take notes and copies of such books, records, papers, or

minutes      therefrom."            Wis.    Stat.        § 59.20(3)(a).           We      have

described      this      as    "a   legislative        declaration     granting          those

persons who properly come under its umbrella 'an absolute right

of     inspection        subject      only        to     reasonable     administrative

regulations.'"          State ex rel. Bilder v. Township of Delavan, 112

Wis. 2d 539, 553, 334 N.W.2d 252 (1983) (quoting State ex rel.

J. Co. v. Cnty. Ct. for Racine Cnty., 43 Wis. 2d 297, 308, 168

N.W.2d 836 (1969)) (interpreting Wis. Stat. § 59.14(1) (1979-

80),    predecessor       to     § 59.20(3)(a)).            This   reflects       "a     basic

tenet of the democratic system that the people have the right to

know     about        operations     of     their      government,     including          the
judicial branch."             Id. at 553.

       ¶14     In Bilder, we identified three exceptions to the right

codified in Wis. Stat. § 59.20(3)(a).                       First, documents may be

closed    to     the     public     when    another       statute     so     requires       or

authorizes.        Id. at 554.        Second, the same applies if disclosure

would infringe on a constitutional right.                           Id. at 555.            And

third, "when the administration of justice requires it," a court

may    employ      its    inherent        power     under    the    constitution          "to
preserve and protect the exercise of its judicial function of
                                             10
                                                                    No.    2020AP1032



presiding over the conduct of judicial proceedings."                           Id. at

556.

       ¶15    With respect to the court's inherent power, many of

the cases, including Bilder, focus on the public records nature

of requests for confidentiality.              See WISC-TV—Channel 3/Madison

v. Mewis, 151 Wis. 2d 122, 442 N.W.2d 578 (Ct. App. 1989); Krier

v.   EOG     Env't,    Inc.,    2005   WI App 256,       288   Wis. 2d 623,       707

N.W.2d 915.         But the court's ability "to preserve and protect

the exercise of its judicial function of presiding over the

conduct      of    judicial    proceedings"      is    not   limited      to   public

records requests.         Bilder, 112 Wis. 2d at 556.               Instead, the

inherent authority of courts includes those powers "necessary

for the courts to function as courts."                  State v. Schwind, 2019

WI 48, ¶12, 386 Wis. 2d 526, 926 N.W.2d 742.                   We see no reason

why the inherent authority of courts would not also reach other

interests implicated by the openness of judicial proceedings,

including the potential for threats and harassment alleged in

this case.         These interests go to the core of the judiciary's
duty to preside over and conduct judicial proceedings, as the

circuit court recognized.

       ¶16    Seven years ago, this court adopted by rule a set of

procedures        governing    the   redaction   and     sealing   of     documents.

See Wis. Stat. § 801.21; S. Ct. Order 14-04, 2015 WI 89 (issued

Aug. 27, 2015, eff. July 1, 2016).                    While not enacted in the

same way as other laws, the legislature has prescribed that our

rules function as statutes.              See Rao v. WMA Sec., Inc., 2008
WI 73, ¶35, 310 Wis. 2d 623, 752 N.W.2d 220.                       The underlying
                                         11
                                                                                   No.    2020AP1032



assumption of § 801.21 is that court filings are public.                                        The

procedures we adopted provide a mechanism for protecting certain

documents or information in these otherwise public records.

       ¶17      The      basic    procedure           we    created      was       to    require    a

"party seeking to protect a court record" to "file a motion to

seal part or all of a document or to redact specific information

in a document."6           Wis. Stat. § 801.21(2).                     Sealing and redacting

are different.             "'Seal' means to order that a portion of a

document or an entire document shall not be accessible to the

public."        § 801.21(1)(b).           "'Redact' means to obscure individual

items      of   information       within     an        otherwise        publicly         accessible

document."          § 801.21(1)(a).              A     party      filing       a   motion    under

§ 801.21 can file the material under temporary seal until a

court      rules    on    the     motion,        and       the    movant    is      required       to

"specify the authority for asserting that the information should

be restricted from public access."                         § 801.21(2).

       ¶18      The circuit court then determines "whether there are

sufficient         grounds       to    restrict        public          access      according       to
applicable       constitutional,          statutory,             and    common      law."      Wis.

Stat. § 801.21(4).              Section 801.21 does not provide substantive

reasons to protect a document; that law is found elsewhere.                                     For

example, Wis. Stat. § 801.19 defines protected information that

must       be   omitted      or       redacted        from       circuit    court        records——

including passport and social security numbers.                                 § 801.19(1)(a).

       We also specified that the court may act on its own
       6

initiative to "order sealing or redaction of any part of the
court record or transcript." Wis. Stat. § 801.21(6).

                                                 12
                                                                                       No.     2020AP1032



And Wis. Stat. § 801.20(1) requires the director of state courts

to     "maintain          a     list           of     commonly-filed             documents           made

confidential by statutes, court rules and case law."                                           When the

law provides grounds for redacting or sealing a document, the

court must "use the least restrictive means that will achieve

the    purposes      of       this       rule       and    the    needs    of    the     requester."

§ 801.21(4).         A comment to the rule stresses this "section is

intended to make it clear that filing parties do not have the

unilateral right to designate any filing as confidential and

that permission from the court is required."                                    S. Ct. Order 14-

04, § 7.

       ¶19      In sum, Wisconsin law has a strong presumption in

favor of openness for judicial proceedings and records.                                          But it

can be overcome by specific statutory or constitutional rights,

and    in    some         circumstances,                   by    the      inherent           power    the

constitution         vests          in     the       judicial          branch.          The     general

procedure this court has adopted involves redacting or sealing

documents       or   portions             of    documents,          and    any    restriction          on
public access must use the least restrictive means possible.



                                           B.        Analysis

       ¶20      Here,         the    circuit         court       concluded       the    parents       may

file    their     complaint              under      seal        protecting      their        names    and

identities from the public.                         It did so after finding the risks

to the parents and their children were legitimate.                                            The court

also    ordered      that       the       sealed,          unredacted      complaint          would    be
accessible only to the circuit court and to defense counsel
                                                      13
                                                                       No.        2020AP1032



following     the     adoption       of     a     signed         protective         order.

Essentially, the narrow question in this case centers on the

parents' argument that granting defense counsel access to the

sealed complaint should be reversed.                  They assert that they and

their children face a serious risk of harm, their identities are

irrelevant     to     their     legal      claims,         and    disclosing         their

identities to opposing counsel could result in that information

being leaked.         At bottom, the parents want to litigate with

total anonymity, except with respect to the circuit court, or

alternatively, with respect to the circuit court and a small

subset of attorneys at one of the firms defending the District's

policy.

    ¶21      Perhaps recognizing the weakness of their argument

under existing law, the parents come with a bigger ask.                            Drawing

on federal case law, they ask us to adopt a new multifactor

balancing test.         The parents focus our attention on several

factors   with   an    established        history     of    relevance        in    federal

courts:     the plaintiffs are parents of minor children; the case
implicates    deeply    held    beliefs        likely      to    provoke     an    intense

emotional    response;        and   release      of     their      identities        poses

significant risks of harassment and retaliation.7                          They further

ask us to conduct our review de novo, giving no deference to the

circuit court.


    7  Reference to federal law in this area is not improper.
Wisconsin courts have looked to federal cases for guidance on
sealing documents.   See WISC-TV—Channel 3/Madison v. Mewis, 151
Wis. 2d 122, 134-35, 442 N.W.2d 578 (Ct. App. 1989).

                                          14
                                                                       No.   2020AP1032



       ¶22    In response, the District argues that none of these

concerns would warrant withholding the parents' identities from

attorneys in the case, each of whom would be duty-bound by court

order to keep the parents' identities confidential.                           Defense

counsel says their strategy and ability to litigate these claims

could   shift     depending      on    each      parent's   unique    circumstances.

This    would     impact,    they      assert,      legal    defenses    they   might

advance, as well as the scope of any temporary or permanent

relief ordered.          The parents disagree, and say their identities

are irrelevant to their claims.

       ¶23    We begin with the standard of review.                     The court of

appeals      in   this   case    and   in     prior   cases    has    held   that   the

circuit      court's     order    should      be    reviewed    for    an    erroneous

exercise of discretion.               Doe 1, 399 Wis. 2d 102, ¶18, (citing

Krier, 288 Wis. 2d 623, ¶23).               We agree.       Under that standard, a

court must still determine whether the appropriate standard of

law was applied.         Thus, a court incorrectly construing a statute

to support sealing a document could be reversed for applying an
improper standard of law.                Krier, 288 Wis. 2d 623, ¶23 ("An

erroneous exercise of discretion occurs if . . . the trial court

applied the wrong legal standards.").                   But once the proper law

is identified and employed, the judgment call in determining




                                            15
                                                                        No.    2020AP1032



whether to keep information confidential is rightly within the

circuit court's discretion.8           Id.

      ¶24    In this case, the circuit court's decision to withhold

the parents' identities from the public and the District, but

not the District's attorneys, was well within its discretion.

As    the    District     identified,       resolving      the    parents'       claims

through the courts could depend on a number of significant legal

questions     which      can     be   evaluated     only    if     the        District's

attorneys know the parents' identities.

      ¶25    Of     no   minor    importance,       the    District's          attorneys

stressed their independent ethical responsibilities under our

rules.      For example, attorneys must avoid conflicts of interest.

See, e.g., SCR 20:1.7(a) ("[A] lawyer shall not represent a

client if the representation involves a concurrent conflict of

interest.").        Among other circumstances, a conflict of interest

arises if "the representation of one client will be directly

adverse to another client," or if the representation involves

"the assertion of a claim by one client against another client
represented by the lawyer."            SCR 20:1.7(a)(1), (b)(3).                At oral

argument,     the    District     expressed     concern     that    its       attorneys

cannot know if their representation of the District creates a

conflict of interest with any of the parents without knowing who

the   parents     are.     Already     in    this   case    two    of    the     parents

      8We observe that discretionary review appears to be the
standard approach in federal courts as well. See, e.g., Doe v.
Village of Deerfield, 819 F.3d 372, 376 (7th Cir. 2016)
(reviewing "a motion for leave to proceed anonymously" "for
abuse of discretion only").

                                         16
                                                                                No.   2020AP1032



voluntarily withdrew from the suit because the parents' counsel

determined their participation created a conflict of interest

for the District's attorneys.                      The parents suggest they can

police any potential conflicts, but our rules of ethics place

that independent responsibility on the attorneys representing

the   District.        See    ABA     Comment       [2]       SCR   20:1.7      (noting      that

resolving a conflict of interest problem "requires the lawyer"

to    take   certain    steps);       ABA     Comment         [4]    SCR   20:1.7       ("If      a

conflict arises after representation has been undertaken, the

lawyer ordinarily must withdraw from representation, unless the

lawyer       has      obtained         the         informed           consent         of         the

client . . . .").            At    the very least, this is a significant

consideration regarding the parents' request to proceed without

revealing their identities to opposing counsel.                                   The circuit

court    exercised     its        discretion       in    this       case   in     a   way    that

facilitates the District's attorneys' ability to follow their

ethical duties.

       ¶26   The parents' identities may also have implications for
the substantive issues in this case.                            Although the parents'

bring    a   facial    challenge       against          the    Policy,     arguing          it    is

unconstitutional in every circumstance, facts specific to the

parents or their children could influence the availability and

scope of judicial relief.              For example, the parents raise a free

exercise of religion claim under Article I, Section 18 of the

Wisconsin     Constitution.             But        without      knowing         the   parents'

identities, how can the District's attorneys inquire whether the
parents have a sincerely held religious belief regarding this
                                              17
                                                                     No.    2020AP1032



aspect of their children's upbringing?                 Individual parents in

this case might also have differing beliefs which could affect

the evaluation of their claims.               Additionally, it could be that

various      factual    wrinkles     alter     the   nature     of    the    alleged

violation of the right to parent one's child as well as the

scope of relief the parents could be entitled to.                     For example,

it is unclear if the constitutional right asserted would apply

in the same way to a parent whose child has turned 18 but is

still attending District schools.               The same could be true of a

parent whose parental rights have been terminated by a court or

a   parent    who   has    ceded    certain    decisions   to    another      parent

pursuant      to    a     custody    arrangement.          If    there       is    an

Individualized Educational Program in place for the child, that

could again complicate whether a particular parent is entitled

to relief.         See Wis. Stat. § 115.787.           Finally, the District

noted other legal defenses——including ripeness, mootness, and

lack of standing——which it asserts it cannot advance without

knowing the parents' identities.               Each of these variables may
influence whether the parents are entitled to judicial relief,

or how far such relief should extend.9

      ¶27    The parents make an earnest plea that the risk of

harassment and retaliation is real.                  The problem with their

argument is that the circuit court agreed and protected their

      9We do not decide that any of these considerations should
or will impact the claims.    Rather, based on this briefing, we
conclude these concerns could impact the arguments the District
might reasonably make.    And therefore, they weigh in favor of
affirming the circuit court's exercise of discretion.

                                        18
                                                                                 No.     2020AP1032



identities.         Therefore, the crux of the parent's continued worry

is    their     fear       that    the    attorneys        on    the       other       side    will

intentionally or unintentionally violate the court's protective

order and expose them to the risks they identify.                                Attorneys are

duty-bound to follow court orders, however.                           We have no evidence

that any of the law firms defending the District's policy have

violated a protective order in the past or that there is any

risk of them doing so now.                    In fact, counsel for the parents

conceded to the circuit court that there was "no reason to doubt

that the lawyers in this case will make every effort to preserve

the     plaintiffs'          anonymity         and        follow       a     court        order."

Nevertheless,          the        parents     essentially            make        an     unfounded

accusation that the attorneys on the other side will risk their

law    licenses,       through      carelessness          or    otherwise.             This    pure

speculation lacks merit.                  Each attorney is an officer of the

court subject to strict ethical rules in the maintenance of

confidential         information.            Each     would      need       to     agree       to    a

protective      order——the          specifics        of    which     have        not    yet    been
negotiated.         The parents present no reason to think the order to

keep their identities private as to the District and the general

public will not be followed.

       ¶28    Furthermore, we observe the circuit court's exercise

of discretion was a proper application of the statutory test.

Wisconsin       Stat.        § 801.21(4)           directs      that        if        "there        are

sufficient grounds to restrict public access" to court records,

"the    court       will    use     the     least    restrictive           means       that    will
achieve       the    purposes       of      this    rule       and    the    needs        of    the
                                               19
                                                                          No.        2020AP1032



requester."       The circuit court concluded some protection for the

parents' identities was warranted and decided to shield their

names from public view and the District's view.                           But the court

did not see the same danger in disclosing the parents' names to

the District's attorneys.              We see no error in this conclusion.

      ¶29    Although       the    parents        frame      their    arguments        around

whether Wisconsin permits totally anonymous litigation, we do

not decide that question because we need not.                             We leave for

another day whether a future litigant can proceed anonymously in

a case.      Instead, we conclude that the circuit court's decision

to   allow   the    parents       to    proceed        pseudonymously,         but    not   to

prevent opposing attorneys from knowing their identity, was well

within the circuit court's discretion.



                                   III.    INJUNCTION

      ¶30    Finally,       the    parents       ask    us    to     provide    injunctive

relief on the underlying Policy.                       As best we can tell, this

request     stems   from     two    different          statutory      bases——Wis.        Stat.
§ 808.07(2)(a)        and     Wis.        Stat.     § 813.02——following               several

motions the parents filed with the circuit court and court of

appeals.     Given the posture of this case, it is not appropriate

to grant the parents' requested temporary relief.

      ¶31    We first address the request for temporary injunctive

relief under Wis. Stat. § 808.07(2)(a).                       That statute provides:

"During the pendency of an appeal" circuit courts and appellate

courts are permitted to:               "1. Stay execution or enforcement of a
judgment     or    order;    2.    Suspend,       modify,      restore     or    grant      an
                                            20
                                                                            No.     2020AP1032



injunction; or 3. Make any order appropriate to preserve the

existing state of affairs or the effectiveness of the judgment

subsequently        to   be       entered."           § 808.07(2)(a).        Notably,     any

injunctive         relief     granted        under       § 808.07(2)(a)       lasts      only

"[d]uring the pendency of an appeal."                          Once an appeal ends, an

injunction issued under § 808.07(2)(a) terminates.                           In addition,

Wis. Stat. § (Rule) 809.12 requires that any "person seeking

relief under s. 808.07 shall" file the motion in circuit court

first unless impractical.                Accordingly, in the ordinary course,

an   appellate       court        reviews    a    circuit      court's     decision     on   a

motion seeking relief pending appeal under an erroneous exercise

of discretion standard.               Werner v. A.L. Grootemaat & Sons, Inc.,

80 Wis. 2d 513, 519, 259 N.W.2d 310 (1977).                        The appellate court

does not conduct the analysis anew; it looks for a reasonable

basis       to   sustain      a    circuit       court's       discretionary      decision.

State       v.    Rhodes,         2011   WI 73,         ¶26,     336     Wis. 2d 64,      799

N.W.2d 850.

       ¶32       Here, the circuit court granted in part and denied in
part    the      parents'     motion     for      a    temporary       injunction    pending

appeal under Wis. Stat. § 808.07(2)(a).10                         The court of appeals

concluded the circuit court properly exercised its discretion

and declined to grant any further relief.                               Doe 1 v. Madison


       As previously noted, the court enjoined the district
       10

"from applying or enforcing" the policy "in any manner that
allows or requires District staff to conceal information or to
answer untruthfully in response to any question that parents ask
about their child at school, including information about the
name and pronouns being used to address their child at school."

                                                 21
                                                                      No.    2020AP1032



Metro Sch. Dist., No. 2020AP1032, unpublished order (Wis. Ct.

App. Nov. 9, 2020).            This is an appeal of the circuit court's

confidentiality decision, however, which this opinion resolves——

thereby ending the appeal.             Even if we thought the lower courts

erred, any decision to provide further injunctive relief pending

appeal would immediately be a dead letter by virtue of this

decision.       Therefore, the motion for relief pending appeal is

moot.     See     PRN   Assocs.     LLC   v.     DOA,   2009       WI 53,    ¶25,   317

Wis. 2d 656,      766    N.W.2d 559       ("An    issue       is    moot    when    its

resolution      will    have   no   practical     effect      on    the     underlying

controversy.").         Addressing these matters now would constitute

an advisory opinion on an issue that is, albeit in a different

posture, still pending in the circuit court below.                     See State ex

rel. Collison v. City of Milwaukee Bd. of Rev., 2021 WI 48, ¶46,

397 Wis. 2d 246, 960 N.W.2d 1 (declining to "depart from our

general practice that this court will not offer an advisory

opinion").      Accordingly, we decline to provide any relief under

§ 808.07(2)(a).
    ¶33     The    parents      also   appear     to    ask   us    for     injunctive

relief under Wis. Stat. § 813.02.                  That section provides in

relevant part:

    When it appears from a party's pleading that the party
    is entitled to judgment and any part thereof consists
    in restraining some act, the commission or continuance
    of which during the litigation would injure the party,
    or when during the litigation it shall appear that a
    party is doing or threatens or is about to do, or is
    procuring or suffering some act to be done in
    violation of the rights of another party and tending


                                          22
                                                                    No.    2020AP1032


    to render the judgment ineffectual, a temporary
    injunction may be granted to restrain such act.
§ 813.02(1)(a).       The parents assert that they can bring such a

motion directly to an appellate court under Wis. Stat. § (Rule)

809.14, which sets forth the procedure for filing motions in

appellate courts.         See § (Rule) 809.14(1) ("A party moving the

appellate court for an order or other relief in a case shall

file a motion for the order or other relief.").

    ¶34     The parents first moved for injunctive relief under

Wis. Stat. § 813.02 in the circuit court.                   That motion remains

before the circuit court pending resolution of this appeal.                        The

parents now seem to suggest the circuit court erred by failing

to address their § 813.02 motion.               As best we can tell from the

record, the circuit court reasoned that it could not address the

parents' claim for irreparable harm——a central component of the

temporary    injunction       standard——without          additional   information

gleaned     from    disclosure      of   their     identities       (while       still

concealing that information from the public).                    Once the parents

appealed    the     circuit    court's        confidentiality      decision,       the
circuit court did not believe it had the necessary information

to decide the motion.

    ¶35     We     decline    to   address     whether     the   circuit     court's

decision to wait to adjudicate this motion was erroneous.                          The

parents have not developed any arguments for how this court

should determine whether the circuit court erred or whether this

would be the proper vehicle to address a circuit court's non-
decision.        Beyond   complaining     that     the    motion   has     not    been


                                         23
                                                              No.   2020AP1032



decided yet, the parents jump right into the merits of their

plea for injunctive relief, never developing an argument that

the circuit court committed procedural error.             As we have said

many times, "We do not step out of our neutral role to develop

or construct arguments for parties; it is up to them to make

their case."        Serv. Emps. Int'l Union, Loc. 1 v. Vos, 2020

WI 67, ¶24, 393 Wis. 2d 38, 946 N.W.2d 35.               With the appeal

resolved, we expect the circuit court will address the pending

motion and all other matters put on hold by virtue of this

appeal.

     ¶36   The parents also sought a temporary injunction under

Wis. Stat. § 813.02 from the court of appeals.            In that motion,

the parents stated that they believed there was no meaningful

difference   from    the   relief   they    could   receive   under   either

§ 813.02 or Wis. Stat. § 808.07.           The court of appeals addressed

this motion in a footnote, stating that its decision to uphold

the circuit court's injunction and not grant any further relief

would be the same under either statute.11           Doe 1, No. 2020AP1032,
unpublished order at 6 n.4.         But the court of appeals also noted




     11The parents' procedural arguments are difficult to track,
but for the reasons we explain below, it's not clear the court
of appeals was correct that the analysis would be the same. We
understand the parents to be seeking a separate injunction under
Wis. Stat. § 813.02. If so, and if that is a new, independent
motion, it presumably would not come with the same deference the
court of appeals properly gave to the circuit court's decision
on the parents motion for relief pending appeal under Wis. Stat.
§ 808.07(2)(a).

                                     24
                                                                     No.    2020AP1032



"the parents do not explain why this court would have authority

to grant injunctive relief under § 813.02."12                Id.

       ¶37    We observe, as the court of appeals did, that the

parents      provide    no    authority      to   support   the    notion   that   we

should decide a motion for temporary injunction under Wis. Stat.

§ 813.02 in the first instance.                   This is especially true when

such    a    motion    is    pending   and     unresolved   before    the    circuit

court.       Allowing this procedural leap-frog would render nugatory

the discretionary review appellate courts apply when reviewing

any form of temporary injunctive relief granted or denied by the

circuit court.         A litigant could simply seek the same injunctive

relief at each level by filing a new motion under § 813.02, and

thereby sidestep the deferential standard of review appellate

courts apply in this context.13                   While we cannot say such a

       At oral argument, the parents' counsel stated that the
       12

circuit court on remand would be bound by the court of appeals'
decision on the Wis. Stat. § 813.02 motion.    We disagree.  The
court of appeals declined to address the parents' motion as a de
novo matter under § 813.02, instead appearing to view its role
as reviewing the circuit court's exercise of discretion.      On
remand, the circuit court can, in the first instance, address
the parents' motion for a temporary injunction filed under
§ 813.02.

       See Wis. Ass'n of Food Dealers v. City of Madison, 97
       13

Wis. 2d 426, 429, 293 N.W.2d 540 (1980) ("The denial of a
temporary injunction under [Wis. Stat. § 813.02(1)] is a matter
within the discretion of the trial court, and the sole issue on
appeal is whether the trial court abused its discretion.");
Browne v. Milwaukee Bd. of Sch. Dirs., 83 Wis. 2d 316, 336, 265
N.W.2d 559 (1978) ("The power to grant a temporary injunction
lies within the discretion of the trial court.        The trial
court's decision concerning an injunction will not be reversed
unless the discretion has been abused."); Codept, Inc. v. More-
Way N. Corp., 23 Wis. 2d 165, 171, 127 N.W.2d 29 (1964) ("It is
an elementary rule of law that the granting or refusal of a
                                          25
                                                                         No.     2020AP1032



motion would never be appropriate, we are unable to find any

support for the proposition that addressing a new motion for

injunctive        relief    under        § 813.02     would    be     proper     at    this

juncture.

      ¶38    The        original        preliminary      injunction      motion       under

§ 813.02     remains       pending        in   circuit    court.        Following       the

ordinary rules of litigation and appellate procedure dictates

allowing the circuit court to address the matter.                           If authority

exists for the procedural process advocated by the parents, they

have not provided it.               It seems that the only way this court

could do what we are being asked to do would be a dramatic and

unprecedented invocation of our superintending authority over

lower courts.           We were not asked to rely on these extraordinary

powers,     and    we    will     not    construct    such     an    argument    for    the

parents.     See Vos, 393 Wis. 2d 38, ¶24.

      ¶39    The        parents     also       indicate       that    the      injunction

arguments would be the same in a subsequent appeal, and propose

that we should just step in and settle the matter now.                            This is
a troubling suggestion.                 As an initial matter, we do not know

how   arguments      may    develop       as   this   case     proceeds     or   how    the

circuit court's decision could affect them.                          But even if the



temporary injunction is a matter lying within the discretion of
the trial court, and its determination in regard thereto will
not be upset on appeal unless an abuse of discretion is
shown."); Gimbel Bros. v. Milwaukee Boston Store, 161 Wis. 489,
497, 154 N.W. 998 (1915) ("We conclude that it was within the
sound discretion of the trial court to refuse the injunction
prayed for.").

                                               26
                                                                        No.     2020AP1032



arguments remained identical, that does not provide a foundation

for    us    to    opine    on    legal      issues       not   properly    before    us.

Litigation rules and processes matter to the rule of law just as

much as rendering ultimate decisions based on the law.                          Ignoring

the former to reach the latter portends of favoritism to certain

litigants and outcomes.                We do not suggest the constitutional

claims here are inconsequential.                    But our adjudication of them

must be rooted in applying the same rules to everyone.                                 Our

rules of judicial process matter, and we will follow them.14

       ¶40    In sum, we decline the parents' request for temporary

injunctive relief under Wis. Stat. § 808.07(2)(a) because any

relief we could grant would immediately become moot.                             We also

decline the request for temporary injunctive relief under Wis.

Stat. § 813.02.            Such a motion remains pending in the circuit

court, and the parents have provided no authority to support the

notion      that   we   can      or   should      grant    injunctive      relief    under

§ 813.02 in this procedural context.                  We do not reach the merits

of    the    injunction       motion    at     this   preliminary       stage    of   the
litigation.




        The dissent does not claim that the parents' temporary
       14

injunction request is something we can address in the normal
course.    Instead, it advocates an extraordinary constitutional
intervention not even argued by the parents, and suggests
failure to follow its lead constitutes an abdication of the
court's responsibility.     We reject the dissent's sense of
judicial duty.

                                             27
                                                                    No.     2020AP1032



                                IV.   CONCLUSION

      ¶41    This is an appeal of a circuit court's decision to

allow    parents     challenging      the     District's     Policy       to   remain

confidential, but not as to the attorneys for those defending

the Policy.        We conclude the circuit court did not erroneously

exercise     its   discretion    in     drawing   this     line.      The      parents

further ask this court to grant temporary injunctive relief on

the   underlying     Policy.      But    the    request    for     relief      pending

appeal is moot by virtue of this decision, and the underlying

preliminary injunctive relief sought remains pending before the

circuit court.        Addressing the parents' request for injunctive

relief is therefore not proper for a case at this preliminary

stage.      We affirm the court of appeals and remand to the circuit

court to proceed with the adjudication of the parents' claims.

      By the Court.——The decision of the court of appeals is

affirmed and the cause is remanded to the circuit court.




                                         28
                                                           No.    2020AP1032.pdr


    ¶42    PATIENCE DRAKE ROGGENSACK, J.            (dissenting).         Today

the majority opinion abdicates the court's responsibility, once

again, by choosing not to address the critical issue on which

this case turns:       the constitutional right of parents to raise

their children as they see fit.1          Today, parents' constitutional

rights,   the   high   burden    of   proof    required   to     intervene   in

parents' parenting decisions, and the presumption that parents

act in the best interests of their children are all upended by

the majority opinion's silence.            It fails parents, fails to

uphold the constitution, and fails to provide parents with due

process   before   Madison      Metropolitan    School    District     (MMSD),

acting behind closed doors, overtakes parents' constitutional

right to parent their own children.

    ¶43    The John Doe plaintiffs (hereinafter the parents) have

children in the MMSD.        They sue on behalf of all parents with

children in MMSD, not on behalf of any particular parent-child


    1  This court, in a series of recent decisions, has shown an
unwillingness to resolve significant legal issues presented to
us for decision. Hawkins v. Wis. Elections Comm'n, 2020 WI 75,
¶¶29-83, 393 Wis. 2d 629, 948 N.W.2d 877 (Ziegler, J.
dissenting); Trump v. Biden, 2020 WI 91, ¶62, 394 Wis. 2d 629,
951 N.W.2d 568 (Roggensack, C.J. dissenting); Gymfinity, Ltd. v.
Dane Cnty., No. 2020AP1927-OA, unpublished order (Wis. Dec. 21,
2020); Trump v. Evers, No. 2020AP1971-OA, unpublished order
(Wis. Dec. 3, 2020); Wis. Voters All. v. Wis. Elections Comm'n,
No. 2020AP1930-OA, (Wis. Dec. 4, 2020); Mueller v. Jacobs,
No. 2020AP1958-OA, unpublished order (Wis. Dec. 3, 2020);
Zignego v. Wis. Elections Comm'n, No. 2019AP2397, unpublished
order    (Wis.   Jan.   13,   2021);   Stempski   v.   Heinrich,
No. 2021AP1434-OA, unpublished order (Wis. Aug. 27, 2021); Gahl
v. Aurora Health Care, Inc., No. 2021AP1787, unpublished order
(Wis. Oct. 25, 2021); State ex rel. Robin Vos v. Cir. Ct. for
Dane Cnty., No. 2022AP50-W, unpublished order (Wis. Jan. 11,
2022).

                                      1
                                                                   No.   2020AP1032.pdr


relationship.         As    such,     any       individual     parent's        name    is

irrelevant to the constitutional analysis.                     They assert that a

MMSD guidance policy that affirms a child's gender transition to

a sexual designation different from the child's sex at birth and

deceives the child's parents about that choice violates their

fundamental constitutional rights as parents contrary to Article

I, Section 1 of the Wisconsin Constitution and the Fourteenth

Amendment of the United States Constitution.                       The parents seek

to enjoin MMSD from continuing to usurp their constitutional

right to direct the upbringing and education of their children

by   requiring     MMSD    to    immediately      disclose     a   child's      gender-

identity concerns to the parents and by preventing MMSD from

enabling     their    children       to     change     gender-identity          without

parental consent.          They also seek to go forward in this case

using pseudonyms.

      ¶44    A majority of this court blocks all relief for parents

by restructuring the pending dispute.                  The majority says:             "The

main question before us is a narrow one:                     Did the circuit court
err in ordering the parents to file a sealed complaint with

their names and addresses which would be viewed by the court and

attorneys alone?"2         We accepted more than the question of using

pseudonyms when we accepted review.

      ¶45    The     majority       opinion's          restructuring           of     the

controversy      denies    all    parents       who   have    children    in    a     MMSD

school a forum in which to litigate MMSD's usurpation of their

constitutional right to direct the upbringing of their children.

      2   Majority op., ¶11.

                                            2
                                                                         No.       2020AP1032.pdr


Both     the     United       States         Constitution         and        the      Wisconsin

Constitution support the conclusion that MMSD's Policies cannot

deprive      parents    of    their        constitutional       rights        without      proof

that parents are unfit, a hearing, and a court order, in other

words,      without    according       parents       due    process.           Instead,       the

majority keeps MMSD as the decision-maker of basic healthcare

choices that may involve gender-identity for children who attend

a    MMSD    school.         And     finally,      the     majority's          non-decision,

decision participates in MMSD's ability to hide from parents

what    MMSD    actually      has     been     doing     behind      closed        schoolhouse

doors.

       ¶46     The    circuit      court     erred     when     it   concluded         that   it

could not permit parents to employ pseudonyms in this lawsuit.

The court of appeals erred in affirming that decision, even

while noting that the circuit court did have the power to permit

the use of pseudonyms, contrary to the circuit court's decision.

       ¶47     Furthermore, I conclude that we can and should employ

our     constitutional          supervisory          authority          to     decide       this
constitutional         controversy           because       it    cries        for      judicial

resolution.          This court, as a court of last resort, should act

to     affirmatively         grant     parents'        request       for       a      temporary

injunction      that    enjoins        MMSD    from:       (1) enabling         children      to

socially       transition       to     a     different      gender-identity             without

parental consent; (2) preventing teachers and other staff from

telling      parents     that        their    child      may     have        gender-identity

concerns; and (3) deceiving parents by using different names and
pronouns in front of parents than are used at school.                                   For the

                                               3
                                                                        No.    2020AP1032.pdr


reasons set out below, I conclude that the circuit court erred

in not granting the temporary injunction that was requested in

February of 2020.            Because the majority opinion chooses not to

decide      the    constitutional         controversy          that   was     presented,      I

respectfully dissent.

                                     I.     BACKGROUND

      ¶48     The parents filed this action for Declaratory Judgment

in   Dane    County        Circuit    Court       on   February       18,   2020,    seeking

declaration        that     MMSD    violated       their   constitutional           right    to

direct the upbringing of their children through employment of

MMSD's "Guidance & Policies to Support Transgender, Non-binary &

Gender-Expansive Students" (hereinafter MMSD Policies).                                   They

filed    this       case     anonymously,          using   pseudonyms         due    to     the

sensitive nature of their claims.                       They sought to protect the

identity of minor children                  and    to protect parents and their

children      from         retaliation        or       harassment       for     raising       a

controversial issue.

      ¶49     The        parents     also     sought       a     temporary      injunction
prohibiting MMSD from enabling children to socially transition

to a different gender-identity at school by selecting a new

"affirmed         name     and     pronouns"       without      parental       notice       and

consent.          MMSD moved to dismiss the complaint because parents

had not provided their names and addresses.

      ¶50     The circuit court did not rule on the parents' request

for a temporary injunction.                 However, the circuit court found:

      [A]s a factual matter, I believe the plaintiffs have
      satisfied the court of the need to preserve their
      confidentiality and, in particular, when analyzed
      against the backdrop of the relevance or irrelevance
                               4
                                                                     No.   2020AP1032.pdr

    of their identity on their ability to challenge the
    policy in question.    . . .  "[A]s a factual matter,
    would their names be disclosed, they would likely be
    subject to threats and intimidation, which would be
    wholly   inappropriate   and  frustrate    the orderly
    functioning of the [circuit] court case.[3]
    ¶51     Although       the    circuit         court   denied    MMSD's     motion      to

dismiss, the circuit court also required the parents to file an

amended complaint containing their names and addresses, which

would be accessible to the circuit court and "attorneys for the

litigants."       Because the circuit court found that the parents

and their children would be subjected to harassment due to their

positions on the MMSD gender-identity policy, the circuit court

ordered that the amended complaint was to be filed under seal.

    ¶52     The parents appealed the circuit court's requirement

of identity disclosure, and the court of appeals affirmed.                                The

parents petitioned us for review, which we granted.                             In their

petition, the parents asked us to review whether they may sue

anonymously    in    Wisconsin          courts,     and    they    also    asked     us    to

review    whether     the        circuit      court       erred     by    declining       to

temporarily       enjoin    MMSD's          Policies      that     infringe     parents'

constitutional right to parent their children, which motion for

a temporary injunction the parents filed on February 19, 2020,

the day after they filed this action.

                                      II.   DISCUSSION

                                 A.    Standard of Review

    ¶53     We review the circuit court's decision that it lacked

authority    to    permit    the        parents      to   use     pseudonyms    in    this


    3    Circuit Ct. Decision, May 26, 2020, 22.

                                              5
                                                                   No.    2020AP1032.pdr


litigation for an erroneous exercise of discretion.                            State v.

Schwind,   2019       WI   48,    ¶2,    386   Wis. 2d    526,    926     N.W.2d    742.

Whether    the     circuit       court     actually      lacked    such        authority

presents as a question of law that is subject to our independent

review.    State v. Henley, 2010 WI 97, ¶29, 328 Wis. 2d 544, 787

N.W.2d 350.       A court erroneously exercises its discretion when

it   applies     an    incorrect        standard   of     law     to     the    question

presented.       Krier v. EOG Env't, Inc., 2005 WI App 256, ¶23, 288

Wis. 2d 623, 707 N.W.2d 915.

     ¶54   We      review        independently     whether        MMSD's        Policies

interfere with the parents' constitutional right to raise their

children as they see fit such that their request for a temporary

injunction should have been granted.                  State v. Lavelle W., 2005

WI App 266, ¶2, 288 Wis. 2d 504, 708 N.W.2d 698.                         Whether this

court should employ its superintending authority to address the

parents' request for a temporary injunction is a discretionary

decision subject to our independent review.                        State v. Green,

2022 WI 30, ¶3, 401 Wis. 2d 542, 973 N.W.2d 770.
                            B.    Pseudonyms in Litigation

     ¶55   The circuit court was asked to permit parents' use of

pseudonyms in this litigation.                 The parents made their motion

based on concerns that they and their children would be harassed

and the litigation disrupted if the parents' names were known.

The circuit court found that their concerns were valid.                              The

circuit court said:

          I agree with the plaintiff, Mr. Berg, in terms of
     the   factual  basis   they've  demonstrated  on   the
     legitimacy and sincerity of their concern over the
     release of their identities.     And so as a factual
                                6
                                                                         No.       2020AP1032.pdr

    matter, I believe the plaintiffs have satisfied the
    court of the need to preserve their confidentiality
    and, in particular, when analyzed against the backdrop
    of the relevance or irrelevance of their identity on
    their ability to challenge the policy in question.[4]
However,       the    circuit    court       precluded       the    use       of    pseudonyms

because    it    concluded       that    it    did     not   have       the    authority        to

authorize their use.            The circuit court explained:

    I'm bound by Wisconsin law, both in terms of what                                  the
    statutes set forth and the Wisconsin common law                                     as
    established by the Supreme Court.        There is                                   no
    precedent for what the plaintiff is asking for in                                  the
    current published appellate case law.[5]
    ¶56        Here, the circuit required disclosure of the parents'

names    to     the    court     and    to     all   parties'        attorneys            in   the

litigation.           The parents do not object to filing an amended

complaint that discloses their names for review by the circuit

court.        However, they do object to permitting review by the

parties'       attorneys.         They        contend    that       a      leak      of    their

identities is multiplied by the number of people who have that

information.          Once the parents' identities are disclosed, there

is no way of undoing that disclosure, and as the circuit court
found,     harassment       of    the        parents     and       their       children        and

disruption of this litigation likely will follow.

    ¶57        The circuit court concluded that allowing the parties'

attorneys to view the amended complaint was acceptable because

the attorneys could be expected to keep the parents' identities

confidential.          The circuit court did not assess whether any



    4    Circuit Ct. Hr'g Tr., May 26, 2020, at 22.
    5    Id.

                                               7
                                                                       No.   2020AP1032.pdr


remedy could be provided to the parents and their children when

their identities were disclosed.

       ¶58   Litigation conducted anonymously has been permitted in

very similar circumstances in federal district courts.                             It has

been approved by the Fifth, Sixth, Seventh, and Ninth Circuits.

For example, in Doe ex rel. Doe v. Elmbrook Sch. Dist., 658 F.3d

710,    721-24   (7th      Cir.    2011),       the    court    concluded       that    the

district      court        carefully       considered          detailed        affidavits

supporting the request to proceed anonymously.                           Therefore, it

affirmed the district court's decision.

       ¶59   The United States Supreme Court has approved the use

of pseudonyms in litigation, explaining, "Our decision in Roe v.

Wade, establishes [] that, despite her pseudonym, we may accept

as true, for this case, Mary Doe's existence and her pregnant

state."      Doe v. Bolton, 410 U.S. 179, 187 (1973), abrogated by

Dobbs   v.   Jackson       Women's     Health     Org.,     No.    19-1392,      2022    WL

2276808 (U.S. June 24, 2022).               However, we do not need to adopt

federal standards in order to permit litigation by pseudonyms in
Wisconsin.       As    I    explain      below,       Wisconsin    courts      have    that

authority.

       ¶60   When     justice      has    required        it,     we    have     approved

limiting public access to judicial records.                            For example, in

State   ex   rel.     Bilder      v.   Delavan    Twp.,     112    Wis. 2d      539,    334

N.W.2d 252 (1983), we explained:

       The circuit court under its inherent power to preserve
       and protect the exercise of its judicial function of
       presiding over the conduct of judicial proceedings has
       the power to limit public access to judicial records
       when the administration of justice requires it.

                                            8
                                                                    No.    2020AP1032.pdr


Id. at 556.       We also have recognized that "the inherent power of

the courts 'in many respects goes beyond those conferred by

statute.'"       Id.     The party seeking "to close court records bears

the     burden    of     demonstrating,        with   particularity,         that     the

administration of justice requires that the court records be

closed."    Id. at 556-57.

      ¶61   The        command,    "when    administration          of     justice     so

requires" is at the core of Wisconsin courts' power to proceed

as an independent judiciary.               This power may require protection

of some who are involved in Wisconsin's judicial system.                            Gabler

v. Crime Victims Rts. Bd., 2017 WI 67, ¶58, 376 Wis. 2d 147, 897

N.W.2d    384    (explaining       that    "a     concern      about      possible    re-

traumatization of victims influenced our decision permitting the

Department of Justice to withhold requested public records" in

the      administration       of        justice).           In     Wisconsin,         the

administration of justice permits a court to "make any order

which    justice       requires    to    protect      a   party    or     person     from

annoyance,       embarrassment,         oppression,       or      undue     burden     or
expense"     including      closing       court     records.        State      ex    rel.

Mitsubishi Heavy Indus. Am., Inc. v. Cir. Ct. for Milwaukee

Cnty., 2000 WI 16, ¶40, 233 Wis. 2d 1, 605 N.W.2d 868.

      ¶62   The court of appeals, in its review of the circuit

court's order that permitted review of the parents names by the

attorneys for all parties to this litigation, disagreed with the

circuit court's assessment of its own power.                      It concluded that

the circuit court had the power to permit the parents to use
pseudonyms in this litigation rather than requiring their actual

                                           9
                                                                              No.   2020AP1032.pdr


names.       Doe v. Madison Metro. Sch. Dist., 2021 WI App 60, ¶31

n.8,       399    Wis. 2d   102,      963    N.W.2d    823.         It    said,       "Wisconsin

circuit          courts   have     the      power     to    enter        as     restrictive     a

protective order as is warranted, taking into account the facts

and circumstances of a particular case and the public interest

or the administration of justice."                    Id.

       ¶63       However, the court of appeals nevertheless "decline[d]

to   adopt"        the    use    of    pseudonyms      rather       than        the    statutory

procedure set out in Wis. Stat. § 801.21(2).                                  Id., ¶31.       The

court of appeals did not evaluate whether a remedy could be

provided to the parents and their children when a disclosure of

their identities occurred.                   It seemed to presume that no such

leak would occur.

       ¶64       The circuit court and the court of appeals appear not

to have realistically considered what likely will occur with

regard to the parents' identities in today's tell-all world.

Even the United States Supreme Court, an institution that has

historically          demanded        the    highest       levels        of    integrity      and
confidentiality, has been subject to unauthorized leaks.                                   These

leaks have consequences.                    One need look no further than this

case for examples.               Following the leak of the Supreme Court's

draft opinion in regard to abortion, Wisconsin Family Action, an

amicus in this case, had its offices vandalized and attacked

with Molotov cocktails.6               Here, the circuit court found that the



       Press
       6       Release,  Wisconsin   Family   Action,   Historical
Mothers'   Day   2022   Attack  on    Wisconsin   Family   Action,
https://wifamilyaction.org/mothers-day-attack-wfa.

                                               10
                                                                       No.    2020AP1032.pdr


parents     and    their       children        likely    would     be        subjected    to

harassment if parental identities were disclosed.7

     ¶65    The judicial system has no remedy for a violation of

the confidentiality of an amended complaint that identifies the

parents when filed under seal as the circuit court ordered.

Unnecessary       harm       will    be   inflicted       on     parents        and   minor

children.     There is no compelling reason to ignore the very real

possibility       of     a    leak   of   the    parents'       identities         and   the

inability of the court to fashion a remedy for the disclosure.

In the interests of the administration of justice, the circuit

court should have permitted the use of pseudonyms.                             Gabler, 376

Wis. 2d 147, ¶58; Bilder, 112 Wis. 2d at 556; Mitsubishi Heavy

Indus. Am., 233 Wis. 2d 1, ¶40.

     ¶66    I agree with the conclusion of the court of appeals

that the circuit court erred when it applied the wrong legal

standard to the parents' motion to proceed by pseudonyms.                             In so

doing, the circuit court erroneously exercised its discretion.

Krier, 288 Wis. 2d 623, ¶23.              The circuit court had the power to
permit the use of pseudonyms, as the court of appeals explained.

Doe 1, 399 Wis. 2d 102, ¶31 n.8.                   I conclude the circuit court

erred, and the court of appeals did so as well, in requiring the

parents to disclose their identities to the attorneys for the

other parties to the litigation.                    Neither court evaluated or

appreciated       that       there   is   no    remedy    for    leaks        of   parental

identities.            Both     courts    acknowledged          that    disclosure        of

identities likely would lead to harassment of the parents and

     7   Circuit Ct. Decision, May 26, 2020, 22.

                                           11
                                                                        No.    2020AP1032.pdr


their       children    and      disruption     of    this       litigation,        but     they

neglected to recognize or evaluate how that would affect the

administration         of    justice.         Stated       otherwise,        their    neglect

affected       the      core      of    our        independence         as     courts:       the

administration of justice.              It was error to fail to evaluate the

effect on the parents and the minor children were identities

disclosed.

                            C.   Constitutional Right to Parent

       ¶67     The    constitutional        right      of    parents     to        direct    the

raising of their children is at the heart of this lawsuit.                                    It

is     that     constitutional          right       that        the   majority        opinion

intentionally disregards.8                 Schools do not have the right to

parent our children on gender-identity issues.                           Yet, a majority

of this court greets parents' pleas to temporarily enjoin MMSD

with       silence,    which     silence      permits       schools     to    make    gender-

identity       decisions         for   children      in     a    MMSD    school       without

parental knowledge or consent.

       ¶68     Furthermore, as we consider the constitutional right
to parent that is raised in the Petition for Review, it is

important to note that a part of the problem we face here is of

the    circuit       court's     own   making.        On     February        19,    2020,    the

parents moved for Temporary Injunction to enjoin MMSD's Policies

while this litigation is pending.                    They sought to prohibit MMSD

from:


       "It is emphatically the province and duty of the judicial
       8

department to say what the law is. Those who apply the rule to
particular cases, must of necessity expound and interpret that
rule." Marbury v. Madison, 1 Cranch 137, 177 (1803).

                                              12
                                                                  No.   2020AP1032.pdr

       (1) enabling children to socially transition to a
       different gender identity at school by selecting a new
       "affirmed named and pronouns," without parental notice
       or consent; (2) preventing teachers and other staff
       from communicating with parents that their child may
       be dealing with gender dysphoria, or that their child
       has or wants to change gender identity, without the
       child's consent; and (3) deceiving parents by using
       different names and pronouns around parents than at
       school.
The parents asserted in their motion that some of the "policies

violate parents' constitutional rights to direct the upbringing

of their children."          They asserted that "[w]hether a child with

gender    dysphoria      should     socially   transition         to    a   different

gender identity is a significant and controversial healthcare

decision     that    falls    squarely    within    parental      decision-making

authority."

       ¶69   More than two years have passed without a decision by

the    circuit      court    on   the   parents'    motion    for       a   Temporary

Injunction.         If the circuit court had addressed the pending

motion, the losing party could have appealed that decision years

ago.     The litigation could have returned to the circuit court to

decide whether the identities of the parents were irrelevant, as
the parents contend because they sue on behalf of all parents to

raise their children as they see fit, or relevant identities, as

MMSD alleges.        The administration of justice is affected by the

circuit      court's    non-decision      because     by    not     deciding,     the

circuit court has effectively denied the motion for a temporary

injunction and the circuit court also has denied the parents'

opportunity to appeal an adverse ruling.
       ¶70   The Petition for Review, raised the issue of temporary

injunction       standards,       contending   that        "the    lower      courts'
                                         13
                                                                          No.    2020AP1032.pdr


decisions          are     directly        'in        conflict    with'     this       Court's

'controlling'             precedents       as    to     proper     application         of    the

temporary injunction standards . . . ."9                         The Petition for Review

did so, recognizing that the circuit court and court of appeals

had    decided         motions     for    injunction        pending     appeal,       and   also

recognizing that the standard for whether to grant a temporary

injunction, Werner v. A.L. Grootemaat & Sons, Inc., 80 Wis. 2d

513, 519, 259 N.W.2d 310 (1977), and a stay pending appeal,

State v. Gudenschwager, 191 Wis. 2d 431, 440, 529 N.W.2d 225

(1995), employ similar tests.

       ¶71       The     parents    moved       for    an   injunction     pending       appeal

pursuant         to     Wis.   Stat.       § 808.07(2)(a),         which        the   majority

opinion          denied     because       its    decision        ends    the     appeal      and

therefore         any     injunction      pending       appeal    that    it     would      grant

would also end with its decision.10                          The parents also renewed

their request for a temporary injunction pursuant to Wis. Stat.

§ 813.02.

       ¶72       The majority opinion ignores this part of the Petition
for Review, claiming that the parents have not provided a legal

theory by which the majority could reach the failure of the

circuit court to address the motion for a temporary injunction

that       has    been     pending       for    more    than     two    years.11       By     its

decision, the majority opinion chooses to duck the significant

question of constitutional law that was raised in the Petition

       9    Petition for Review, Aug. 13, 2021, 3.
       10   Majority op., ¶40.
       11   Id., ¶¶38, 39.

                                                 14
                                                                           No.    2020AP1032.pdr


for Review, which I address below.                       The majority opinion also

chooses      to    ignore    the     circuit         court's      failure        to    meet    its

obligations under SCR 70.36(1)(b),12 which required a decision on

the motion for a temporary injunction within 180 days.                                         The

majority     opinion       does    so   as     it     also     chooses      to      ignore     our

obligation to supervise all Wisconsin courts.                           Wis. Const. art.

VII, § 3.13

       ¶73    As    I    begin,    I    remind        the    reader      that         under    our

constitutional           supervisory       authority,        we     have      the      power    to

decide whether parts of MMSD's Policies should be enjoined, as

was requested in the Petition for Review.                          This court is vested

with    "superintending           and      administrative          authority          over     all

courts."      Koschkee v. Evers, 2018 WI 82, ¶8, 382 Wis. 2d 666,

913    N.W.2d      878    (quoting      Wis.    Const.       art.    VII,        § 3).        This

superintending           authority      is     "as     broad      and    as      flexible      as

necessary to insure the due administration of justice in the

courts of this state."               Id.     (quoting In re Kading, 70 Wis. 2d

508, 520, 235 N.W.2d 409 (1975)).                       Further, this power is not


       Supreme Court Rule 70.36 requires circuit court judges to
       12

"decide each matter submitted for decision within 90 days of the
date on which the matter is submitted to the judge in final
form."   Judges may file for extensions with the chief judge of
the judicial administrative district.        However, even this
extension, which must be requested and granted within five days
of the overrunning the original 90 day timeline, is available
for "one additional period of 90 days."    SCR 70.36(1)(a).  Any
further extension must be granted by the Supreme Court and will
be done only "for specific matters as exigent circumstances may
require." SCR 70.36(1)(b).

       Article VII, Section 3 of the Wisconsin Constitution
       13

provides: "The supreme court shall have superintending and
administrative authority over all courts."

                                               15
                                                                 No.    2020AP1032.pdr


strictly limited to situations in which it was previously used,

continuing supervision is required in response to changing needs

and circumstances.         Koschkee, 382 Wis. 2d 666, ¶8.

       ¶74    In    Koschkee,      we    considered   our    authority     over    the

practice of law, in and out of court as connected with the

exercise of judicial power and the administration of justice.

Id.,   ¶9.         We   employed    our    supervisory      authority    because     we

concluded that the "necessities of justice" required us to do

so.    Id., ¶12.        We used it to conclude that "Evers and DPI are

entitled to counsel of their choice and are not required to be

represented        by   DOJ."       Id.      Here,    we    should     exercise    our

supervisory authority over a circuit court's failure to decide a

motion that has been pending for more than two years contrary to

SCR 70.36 and contrary to the administration of justice.

       ¶75    The pending motion is for a temporary injunction.                      In

Wisconsin, courts may grant a temporary injunction to restrain a

party's actions:

       When it appears from a party's pleading that the party
       is entitled to judgment and any part thereof consists
       in restraining some act, the commission or continuance
       of which during the litigation would injure the party,
       or when during the litigation it shall appear that a
       party is doing or threatens or is about to do, or is
       procuring or suffering some act to be done in
       violation of the rights of another party and tending
       to render the judgment ineffectual.
Wis. Stat. § 813.02(1)(a).                The motion for temporary injunction

should have been decided years ago.                   In its present undecided

state, there is no decision from which to appeal, and yet the
circuit      court's     failure    to     decide   the    pending   motion    for   a

temporary injunction stands in the way of the administration of
                                            16
                                                                       No.    2020AP1032.pdr


justice in this litigation.               This is so because by failing to

decide the pending motion, the circuit court effectively denied

it and also denied the parents the opportunity to appeal an

unfavorable ruling.

       ¶76   In    order   to   fully     understand           this    dissent,     it    is

important    to     appreciate      the   fundamental          constitutional        right

upon which these proceedings are grounded.                       Therefore, a review

of long-standing protections for the relationship of parent and

child will be helpful.

       ¶77   For hundreds of years, parents' right to direct the

upbringing        and    education    of        their     children           has   been    a

fundamental and protected right under Article I, Section 1 of

the Wisconsin Constitution and the Due Process Clause of the

Fourteenth Amendment.           Michels v. Lyons, 2019 WI 57, ¶15, 387

Wis. 2d 1, 927 N.W.2d 486; Jackson v. Benson, 218 Wis. 2d 835,

879, 578 N.W.2d 602 (1998); Wis. Indus. Sch. for Girls v. Clark

Cnty., 103 Wis. 651, 668-70, 79 N.W. 422 (1899).

       ¶78   As many Supreme Court decisions have shown, the Due
Process Clause of the Fourteenth Amendment of the United States

Constitution protects parents' right to decide the upbringing of

their own children.         Meyer v. Nebraska, 262 U.S. 390, 403 (1923)

(concluding that parents possessed the right to direct whether

their children would study German in elementary school under the

Fourteenth Amendment); Pierce v. Soc'y of the Sisters of the

Holy   Names      of    Jesus   &   Mary,       268     U.S.    510,     534-35     (1925)

(concluding that the state requirement that children must attend
public schools was contrary to the parents' Fourteenth Amendment

                                           17
                                                                         No.    2020AP1032.pdr


liberty interest of directing the upbringing and education of

their children).

      ¶79    The      United    States      Supreme          Court       has     continually

reinforced      the       primacy     of    parents          when       making     decisions

concerning      the    upbringing      of   their      children,          considering      the

right   as    "established       beyond     debate      as     an       enduring    American

tradition."        Wisconsin v. Yoder, 406 U.S. 205, 232-33 (1972);

see also Prince v. Massachusetts, 321 U.S. 158, 166 (1944) ("It

is cardinal with us that the custody, care and nurture of the

child reside first in the parents, whose primary function and

freedom      include      preparation       for    obligations            the    state     can

neither supply nor hinder.").                When it comes to a decision on

"whether to expose their child[] to certain . . . ideas[,]" the

parents, not the government, "should be the ones to choose."                                In

re Custody of Smith, 969 P.2d 21, 31 (Wash. 1998), aff'd sub

nom. Troxel v. Granville, 530 U.S. 57 (2000).

      ¶80    Serving       as   a     foundation        of     this       right      is    the

presumption        that    parents     "possess         what        a    child     lacks   in
maturity,     experience,       and    capacity        for    judgment         required    for

making life's difficult decisions."                     Parham v. J.R., 442 U.S.

584, 602 (1979).           Furthermore, natural bonds of affection "lead

parents to act in the best interests of their children."                                   Id.

(citing 1 W. Blackstone, Commentaries, at *447.).                                Of course,

this presumption may be rebutted.                 However, "[t]he state's power

to   displace      parental     discretion        is   limited . . . and            must    be

justified on a case-by-case basis."                     Schleifer by Schleifer v.



                                            18
                                                                          No.    2020AP1032.pdr


City   of    Charlottesville,             159    F.3d   843,     861    (4th         Cir.    1998)

(Michael, J., dissenting).

       ¶81       In Troxel v. Granville, which involved a Washington

statute      that       permitted      visitation       rights      "at      any      time"     if

visitation        was    in   the     "best      interests     of     the    child[,]"         the

Supreme      Court        held      the    statute       was     an     unconstitutional

interference with the fundamental right of parents to rear their

children.         Troxel, 530 U.S. at 67-78.               The court explained that

"[t]he liberty interest at issue in this case——the interest of

parents in the care, custody, and control of their children——is

perhaps      the        oldest   of       the     fundamental         liberty         interests

recognized by this Court."                 Id. at 65.         The court reasoned that

"there      is    a   presumption         that    fit    parents       act      in    the     best

interests of their children" and providing grandparents greater

access to grandchildren, despite the decision of the parent, is

an unconstitutional interference with parental rights.                                      Id. at

68.

       ¶82       Recently, courts in other jurisdictions have addressed
the same subject matter as MMSD's incursion on parental rights

in the matter before us.               In Eknes-Tucker v. Marshall, No. 2:22-

cv-184-LCB, 2022 WL 1521889, at *4 (M.D. Ala. May 13, 2022), the

District Court for the Northern Division of Alabama decided that

parents,      not     the     state,      are    the    proper      decision-makers            for

medical      treatment        their    child      may    receive       involving        gender-

identity and transgender treatment.                     Id.      There, the parents of

transgender children challenged and sought to enjoin enforcement
of a newly-passed "Vulnerable Child Compassion and Protection

                                                19
                                                                           No.    2020AP1032.pdr


Act" (the Act), which banned certain medical procedures used for

the treatment of gender dysphoria in minors.14

       ¶83    Parent plaintiffs claimed that the Act violated "their

constitutional            right     to   direct        the     medical      care       of     their

children          under     the    Due    Process       Clause        of   the     Fourteenth

Amendment."            Id. at *7.        In determining whether enforcement of

the    Act    should        be    enjoined       during       the     lawsuit,     the        court

concluded that parents had a high likelihood of success on the

merits       of     their       constitutional         claim     under      the    Fourteenth

Amendment.         Id.      The court reiterated that a "parent's right 'to

make    decisions         concerning       the    care,      custody,      and     control       of

their children' is one of 'the oldest of the fundamental liberty

interests' recognized by the Supreme Court."                             Id. at *7 (quoting

Troxel, 530 U.S. at 65–66).                  Furthermore, "[e]ncompassed within

this    right       is    the     more   specific       right       to   direct     a       child's

medical care."              Eknes-Tucker, 2022 WL 1521889, at *7 (citing

Bendiburg         v.     Dempsey,    909     F.2d      463,     470      (11th     Cir.       1990)

(recognizing "the right of parents to generally make decisions
concerning the treatment to be given to their children").

       ¶84    Against this backdrop, the court reasoned that parents

likely would succeed on the merits of their claim because the

Act "prevents Parent Plaintiffs from choosing that course of

treatment         for     their     children      by     criminalizing           the    use     of


       Gender dysphoria "is a clinically diagnosed incongruence
       14

between one's gender identity and assigned gender.           If
untreated, gender dysphoria may cause or lead to anxiety,
depression, eating disorders, substance abuse, self-harm, and
suicide."   Eknes-Tucker v. Marshall, No. 2:22-cv-184-LCB, 2022
WL 1521889, at *1 (M.D. Ala. May 13, 2022).

                                                 20
                                                                                  No.   2020AP1032.pdr


transitioning medications to treat gender dysphoria in minors,

even     at        the      independent          recommendation                  of     a     licensed

pediatrician."            Eknes-Tucker, 2022 WL 1521889, at *7.

       ¶85     When a government action "directly and substantially

implicates a fit parent's fundamental liberty interest in the

care and upbringing of his or her child, [governmental action]

is subject to strict scrutiny review."                            Michels, 387 Wis. 2d 1,

¶22.          "Ordinarily,             where    a     fundamental                liberty      interest

protected       by       the     substantive         due    process          component         of    the

Fourteenth Amendment is involved, the government cannot infringe

on that right 'unless the infringement is narrowly tailored to

serve    a     compelling          state       interest.'"                Johnson       v.    City    of

Cincinnati,          310        F.3d    484,     502       (6th           Cir.     2002)      (quoting

Washington v. Glucksberg, 521 U.S. 702, 721 (1997)).                                          The MMSD

has    identified          no    compelling         state    interest            upon       which   MMSD

contends the Policies are based.

       ¶86     The       parents       renewed      their        request         for    a    temporary

injunction in their Petition for Review, and they ask us to
grant them relief.                The pending status of the parents' motion

before       the     circuit           court     is        not        a     deterrent          to    our

superintending              authority,           which           is        grounded           in     our

constitutional obligation to supervise all Wisconsin courts.                                          In

the exercise of our superintending authority and in order to

afford    the      administration          of       justice       in       this    litigation,        we

should grant the temporary injunction under the undisputed facts

and the law presented herein.



                                                 21
                                                                     No.    2020AP1032.pdr


       ¶87     I begin by noting that the granting of a temporary

injunction      required    the     parents       to    show:    "(1) a      reasonable

probability of success on the merits; (2) a lack of an adequate

remedy at law; (3) that the movant will suffer irreparable harm

in the absence of an injunction; and (4) that a balancing of the

equities favors issuing the injunction."                     Wisconsin Legislature

v.    Evers,    No.    2020AP608-OA,    unpublished          order    (Wis.     Apr.   6,

2020) (order granting leave to commence an original action and

enjoining      Executive    Order    No. 74);          see   also    Kocken     v.   Wis.

Council 40, 2007 WI 72, ¶22, 301 Wis. 2d 266, 732 N.W.2d 828

(listing requirements for injunctive relief to be a "finding a

likelihood of success on the merits, a likelihood of irreparable

harm,    and    an    inadequate    remedy    at       law.");   Spheeris       Sporting

Goods, Inc. v. Spheeris on Capitol, 157 Wis. 2d 298, 306, 459

N.W.2d 581 (Ct. App. 1990) (explaining a movant must show a

reasonable probability of success on the merits, an inadequate

remedy at law, and irreparable harm); Grootemaat, 89 Wis. 2d at

520.
       ¶88     The    administration         of        justice       often      requires

significant judicial effort.             But that is what the people of

Wisconsin elected us to provide.                  We are expected not to shirk

our    responsibilities      when    hard    legal       disputes     are     presented.

This case is grounded in the contention that MMSD has usurped

fundamental parental rights, some of which relate to healthcare

decisions for their children.                 The administration of justice

requires that we not ignore the parents' plea for a judicial
decision, as the majority opinion has done.

                                        22
                                                                  No.    2020AP1032.pdr


       ¶89    The parents satisfy each factor necessary to success

on their motion for a temporary injunction.                      First, they have

shown a strong likelihood of success on the merits of their

claim that MMSD's Policies interfere with their constitutional

right to raise their children as they think best.                       The lack of a

temporary      injunction      also     keeps    MMSD   in    charge     of   enabling

healthcare      choices      without      parental   consent     for    children    who

have gender-identity issues.               The constitutional presumption is

that    parents      will    act   in   the   best   interest     of    their    child.

Troxel, 530 U.S. at 69.            Allowing a school to reassign a child's

gender, flips this constitutional presumption on its head by

assuming      that     parents     will    not    act   in    their     child's    best

interest.      Both the United States Constitution and the Wisconsin

Constitution support the conclusion that MMSD's Policies cannot

deprive      parents    of    their     constitutional       rights    without    proof

that parents are unfit, a hearing, a court order, and without

according parents due process.                  Instead, under MMSD's explicit

guidelines, parents are affirmatively excluded from decision-
making unless their child consents.15


        MMSD's Policies affirmatively hide information from
       15

parents that relates to their children.    For example, "School
staff shall not disclose any information that may reveal a
student's gender identity to others, including parents or
guardians and other school staff, unless legally required to do
so or unless the student has authorized such disclosure." MMSD
Policies, 9.     "Staff will respect student confidentiality
throughout the investigation, be careful not to 'out' students
while communicating with family/peers, and involve the targeted
student throughout the intervention process."    Id., 11.   "In
MMSD with the permission of our students, we will strive to
include families along the journey to support their LGBTQ+
youth."   Id., 16.  "Students will be called by their affirmed
name and pronouns regardless of parent/guardian permission to
                               23
                                                                No.   2020AP1032.pdr


      ¶90    Parents have the constitutional right to direct the

upbringing and education of their children.                  Article I, Section

1 of the Wisconsin Constitution provides fundamental protection

for   that    parental      right.       Jackson,     218     Wis. 2d      at    879

(explaining that "Wisconsin has traditionally accorded parents

the   primary      role   in   decisions      regarding   the     education      and

upbringing of their children.").            We have interpreted Article I,

Section 1 of the Wisconsin Constitution as affording the same

protections as are provided by the Fourteenth Amendment.                         Mayo

v. Wis. Injured Patients & Families Comp. Fund, 2018 WI 78, ¶35,

383 Wis. 2d 1, 914 N.W.2d 678.              The right of parents to decide

on the upbringing of their children has been so long established

as "beyond debate as an enduring American tradition."                          Yoder,

406 U.S. at 232-33.

      ¶91    What    is   occurring    in     Wisconsin      schools     has    been

occurring in other schools around the country.                        Parents are

bringing their concerns to court, and courts around the country

have confirmed that parental constitutional rights are violated
when they are prevented from being involved in gender-identity

concerns of their children.            Eknes-Tucker, 2022 WL 1521889, at

*7.   Accordingly, I conclude that parents have shown a strong

likelihood of success on the merits of their claim.

      ¶92    Second, parents have no remedy at law.                    Without an

injunction    to    temporarily      enjoin    MMSD   from    implementing       its

policies, MMDS will continue to enforce them.                  Parents will not

be told that their child is socially transitioning to a sex

change their name and gender in MMSD systems."                Id., 18.

                                       24
                                                                         No.    2020AP1032.pdr


different from that noted at birth without the child's consent,

yet social transitioning is a healthcare choice for parents to

make.      Without       an    injunction,         the    parents    have           no    way    of

becoming involved in such a fundamental decision.

     ¶93    Third, without an injunction the parents will suffer

irreparable harm.             The MMSD Policies are on-going and continue

to   invade      parents'           constitutional         right    to     parent             their

children.     Many courts consider the on-going infringement of a

constitutional right enough and require no further showing of

irreparable injury.                See e.g., Awad v. Ziriax, 670 F.3d 1111,

1131 (10th Cir. 2012).              We should do so as well.

     ¶94    Fourth, the balance of equities favors the parents,

who are ready, willing and able to parent their children.                                       The

public     interest           is     served        by     validation           of        parental

constitutional rights and any harm alleged by MMSD from parental

involvement in decision-making for their children runs directly

contrary    to     the    presumption         that       parents    act        in    the      best

interests     of    their          children.            Troxel,    530     U.S.          at     69.
Furthermore, because MMSD's Policies are carried out by school

officials who are state actors, whose conduct described in the

MMSD Policies infringes on the parents' constitutional right to

make important choices for their children, the school officials

must yield to the constitution.                    Gruenke v. Seip, 225 F.3d 290,

307 (3d Cir. 2000) (explaining that "[i]t is not educators, but

parents who have primary rights in the upbringing of children.

School officials have only a secondary responsibility and must
respect these rights.").

                                              25
                                                                         No.    2020AP1032.pdr


       ¶95    The       parents       brought       a     motion      for      a     temporary

injunction         to    enjoin       MMSD     from:      (1) enabling         children          to

socially      transition         to     a     different       gender-identity             without

parental consent; (2) preventing teachers and other staff from

telling      parents      that        their    child      may    have       gender-identity

concerns; and (3) deceiving parents by using different names and

pronouns in front of parents than are used at school.                                           The

parents      have       satisfied       all     the      necessary      criteria          for     a

temporary injunction.

                                        III.     CONCLUSION

       ¶96    In conclusion, to be clear, although I address the

question      of    pseudonym         use,    the     heart     of   this      case       is    the

fundamental, constitutional presumption that parents have the

right to raise their children according to their beliefs of what

is    in    the    child's    best      interests.            Parental      names        are    not

relevant to vindicating that constitutional right.                                  Here, the

circuit court erred when it concluded that it could not permit

the parents to employ pseudonyms in this lawsuit.                              The court of
appeals erred in affirming that decision, even while noting that

the   circuit       court    did      have    the     power     to   permit        the    use    of

pseudonyms.         The majority opinion errs by concluding that there

is no authority for anonymous litigation in Wisconsin.16

       ¶97    Furthermore, I conclude that we can and should employ

our    constitutional            supervisory            authority     to       decide          this

constitutional           controversy          because      it    cries       for         judicial

resolution.         This court, as a court of last resort, should act

       16   Majority op., ¶¶15-20.

                                               26
                                                                   No.   2020AP1032.pdr


affirmatively    to   grant       the     parents'     request     for   a   temporary

injunction    that    enjoins       MMSD    from:     (1) enabling       children   to

socially     transition      to     a     different     gender-identity        without

parental consent; (2) preventing teachers and other staff from

telling    parents    that        their    child      may   have    gender-identity

concerns; and (3) deceiving parents by using different names and

pronouns in front of parents than are used at school.

    ¶98    The    majority         opinion      defends      abdication       of    its

responsibility to address parents' constitutional arguments by

attacking the dissent's support of parental rights.                           For the

reasons set out above, I conclude that the circuit court erred

in not granting the temporary injunction that was requested in

February of 2020.         Because the majority opinion chooses not to

decide the controversy presented, I respectfully dissent.

    ¶99    I am authorized to state the Chief Justice ANNETTE

KINGSLAND ZIEGLER and Justice REBECCA GRASSL BRADLEY join this

dissent.




                                           27
    No.   2020AP1032.pdr




1